Citation Nr: 0804792	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-29 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1978 to 
January 1979, from January 1985 to May 1985, and from 
November 1990 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 2004 and November 2004 rating decisions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is service connected for PTSD, which is rated as 
70 percent disabling. As such, the veteran's disability 
satisfies the criteria set forth in 38 C.F.R. § 4.16(a).  
However, as yet, the veteran has not been afforded a VA 
examination to determine whether it is at least as likely as 
not that his PTSD renders him unable to secure or follow a 
substantially gainful occupation. 

Additional development is also required with regard to the 
veteran's claim of entitlement to a rating in excess of 70 
percent for PTSD.  In order to appeal an RO rating decision 
to the Board, certain procedural steps must be followed to 
grant the Board jurisdiction to review the case.  First, once 
a rating decision issues, the veteran or his or her 
representative must file a timely notice of disagreement 
(NOD); so long as the issues being appealed are clear, the 
agency of original jurisdiction (AOJ) by law must then issue 
a statement of the case (SOC); finally, to convey 
jurisdiction to hear the case at the Board, the veteran must 
file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 
20.200, 20.201, 20.302(a).

The veteran's claim of entitlement to service connection for 
PTSD was granted by a May 2003 rating decision and a 30 
percent rating was assigned.  The veteran disagreed with the 
rating that was assigned.  A statement of the case was issued 
in July 2004 which increased the veteran's rating for PTSD 
from 30 percent to 70 percent.  Shortly thereafter, in August 
2004, the veteran submitted a claim for a total (100 percent) 
evaluation based on individual unemployability due to his 
service-connected disabilities (TDIU).  This claim was, in 
essence, a continued disagreement with the 70 percent 
evaluation.  

Moreover, in April 2005, the veteran filed a document 
indicating he was not satisfied with the 70 percent rating.  
Since the July 2004 statement of the case was, in essence, a 
rating decision as to the assignment of a 70 percent 
evaluation for PTSD, the veteran was entitled to continued 
development of the claim for an initial evaluation in excess 
of 70 percent as part of his claim for TDIU.  

As to the claim for TDIU, that claim was denied because the 
veteran failed to report for examination scheduled in August 
2005.  In his April 2005 statement, the veteran stated that 
he had not received a letter informing his of an examination, 
and he requested that the examination be rescheduled.  VA 
must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  It is the Board's opinion that the veteran should 
be afforded another opportunity to appear for examination.  

Because the veteran is unemployed and his service-connected 
disability satisfies the percentage requirements set forth in 
38 C.F.R. § 4.16(a), VA examination which addresses the 
extent to which his service-connected disability impairs his 
industrial capability, such as whether it is at least as 
likely as not that the veteran's service-connected disability 
alone renders him unable to secure or follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO should advise the veteran of the 
criteria for an initial schedular evaluation 
in excess of 70 percent, and should again 
advise the veteran of the criteria for TDIU.  
Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  He should also 
be provided notice must include an 
explanation as to the information or evidence 
needed determine an effective date for a 
grant of an increased evaluation or TDIU, if 
any claim at issue is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The claimant should be afforded the 
opportunity to identify or submit any 
alternative evidence which might assist him 
to substantiate the claim for an increased 
schedular evaluation for PTSD or the claim 
for TDIU, including, but not limited to, 
employment records reflecting time lost from 
work and the reason for loss of time, 
statements from former employers, fellow 
employees, or others who may have observed 
relevant difficulties or symptoms.  

3.  Schedule the veteran for an appropriate 
VA examination.  A record of the date of 
mailing of the notice of examination and the 
address to which the notice was mailed 
should be placed in the record (or 
documented electronically so that the record 
may be printed out if needed).  The veteran 
should be notified that it is his 
responsibility to report for any scheduled 
examination and to keep the RO notified of 
his current address.  The consequences of 
failing to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2007).  

4.  The VA examiner should review the 
evidence in this claims folder, including a 
complete copy of this REMAND, and 
acknowledge such review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner should 
opine as to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is at 
least as likely as not that his PTSD renders 
him unable to perform relevant past work, to 
include as a serviceman for ATM machines 
(2001-2002) and as a press operator (1995-
2001), or other relevant work, or renders 
the veteran unable to maintain a 
substantially gainful occupation.  If the 
examiner concludes that the veteran's PTSD 
alone would not render him unemployable, the 
examiner should provide an opinion as to the 
types of industrial tasks the veteran could 
undertake and what types of employment 
duties his PTSD would impair.  A complete 
rationale for any opinion expressed and 
conclusion reached should be set forth in a 
legible report.

5.  After completion of the foregoing, the 
AMC should readjudicate the claim for TDIU, 
to include an initial evaluation in excess 
of 70 percent for PTSD.  If any benefit 
sought remains denied, the veteran and his 
representative must be furnished an SSOC and 
be given an opportunity to submit written or 
other argument in response before the claims 
file is returned to the Board for further 
appellate consideration.
  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



